UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        X

RICHARD FARMER,
                                    Plaintiff,
                                                            MEMORANDUM DECISION
                                                            AND ORDER
                      - against-
                                                            18-CV-01435(AMD)(LB)

DR.LUCIA PATINO,OPTOMETRIST,P.O.,                                               FILED
d/b/a PATINO EYE CARE,et al                                                 IN CLERK'S
                                                                               KLERK'S OFRCE
                                                                                       OFRi
                                                                        US DISTRICT COURT E.D.N.Y,
                                                                               RICTCOURTI
                                    Defendants.
                                                                        ✩ JAN 04 2019 tSt
                                                        X
                                                                        BROOKLYN OFFICE
ANN M.DONNELLY,District Judge.

                                         INTRODUCTION


        The plaintifffiled this complaint on March 6,2018,alleging violations ofthe Federal Labor

Standards Act(FLSA),New York Labor Law(NYLL),and federal and state civil rights violations

by his former employer, defendant Dr. Lucia Patino, Optometrist, P.C.("Patino Eye Care"), and

individual defendants Dr. Lucia Patino, Rodrigo Molina, and Dr. Angela Dussan. (ECF No. 1,

Compl.      1-3,7-8,11,18,22.) On June 21, 2018, Patino Eye Care, Patino and Molina moved to

dismiss the claims against them.(ECF No.23.) For the reasons that follow,I deny the defendants'

motion to dismiss the plaintiffs claims of retaliation (Counts VII, VIII, IX, and X), failure to

provide a wage notice (Count III), and paystub (Count IV), and grant the motion to dismiss the

plaintiffs remaining claims. I also dismiss all claims against Dussan.'


^ In Dussan'spro se answer to the complaint on June 25, 2018, she counterclaims for retaliation and asks
the Court to dismiss the plaintiffs claims against her(ECF No. 26). Because the only relief Dussan seeks
through her counterclaim is dismissal of all claims against her, I construe it as a motion to dismiss.

                                                    1
                                            BACKGROUND^

        The plaintiffs complaint is based on his approximately two-week period of employment

 with Patino's company,Patino Eye Care. The plaintiff was working at another optical retail

store when defendant Molina ofPatino Eye Care came in to the store, looking to hire a new

employee. (ECF No. 1, Compl. K 29.) The plaintiff applied for the position on October 27,

2017,and received an interview the same day. {Id. ^ 27-31.) On October 30,2017, he began

work as a sales person and lab technician. {Id. H 32.)

        The plaintiff alleges that at a private meeting on November 9,2017, Molina "suddenly

and without warning restricted Plaintiffs movements and job duties within the practice." {Id.

H 33.) Molina told the plaintiff not to make any sales because the store "prefer[red] to leave that

to the female Spanish (speaking) sales staff," and told the plaintiff not to look at patient files,

electronic medical records, or bill Davis Vision. {Id.        33-34.) Molina told the plaintiff that he

could write a letter or leave the job if he wanted to complain about the changes. {Id. ^ 35.)

        Sometime between November 9,2017, and November 15,2017, the plaintifffiled a

complaint against Patino Eye Care with the EEOC. {Id.             33-39.) On November 15, 2017,the

plaintiff met with Patino and Molina. {Id. 137.) They "read the EEOC Charge Complaint in




^ For purposes ofthis motion, I accept as true the factual allegations in the complaint and draw all
reasonable inferences in the plaintiffs favor. See Town ofBabylon v. Fed. Hons. Fin. Agency.,699 F.3d
221,227(2d Cir. 2012). In his complaint, the plaintiff refers to and relies on various documents,
including his EEOC complaint and checks he received from the defendants. Accordingly, I consider them
in deciding this motion. See Discussion injra\ Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42,47
(2d Cir. 1991); Williams v. Time Warner Inc.,440 F. App'x 7,9(2d Cir. 2011); Chambers v. Time
Warner, Inc., 282 F.3d 147, 153(2d Cir. 2002).
front ofthe Plaintiff," and Patino told the plaintiff that she would forward the EEOC complaint

to her attorney. {Id.     37-38.)

        That same day, November 15,2017, Patino Eye Care issued a letter oftermination and a

check to the plaintiff for $1,886. (Compl.142;ECF No. 29-2 at 4,6.) The plaintiff alleges that

he was not given a pay stub with the check. (Compl.^ 42.) On November 16, 2017,Patino Eye

Care issued the plaintiff another check for $1,444.52, along with a paystub that included the

dates and number of hours the plaintiff worked, his rate of pay, the amount oftaxes deducted

from the paycheck, and his net pay. (ECF No.24 at 8.) On December 5, 2017,the plaintiff

received a "stop payment" notification for the first check, and TD Bank charged the plaintiff a

$15 overdraft fee. (Compl.f 43; ECF No.29-2 at 8-11.)

        The plaintiff alleges that sometime in December 2017, he learned that Patino and Molina

"retaliated against Plaintiff while he was employed after learning that Plaintiff was involved and

participating in a separate FLSA proceeding in the EDNY"against Woodside Optical

Corporation ("Woodside"). (Compl.           44-46.) The plaintiff appears to allege that counsel for

Woodside communicated with Patino and Molina while the plaintiff worked for Patino Eye Care,

causing Patino and Malina to fire the plaintiff. (Compl.         45-52.) The plaintiff also alleges that

Patino, Molina, and Dussan "interfered" with the plaintiffs current employment at Precise

Optometry by agreeing to serve as witnesses against the plaintiff in the Woodside litigation.

(Compl. 111146-49.)^




^ The plaintiff also makes a number of allegations against the defendants' counsel in this matter. {See
ECF No. 29.) These allegations have no bearing on his claims and I do not consider them.
                                               DISCUSSION

  I.     Standard of Review


         In order to survive a motion to dismiss, a complaint must contain "enough facts to state a

claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft V. Iqbal, 556 U.S. 662,678(2009). Pleadings are to be construed in the light most

favorable to the plaintiff. Hayden v. Paterson, 594 F.3d 150, 160(2d Cir. 2010).

         Allegations in a pro se complaint are held to "less stringent standards than formal

pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519,520(1972). The court must

read a pro se complaint liberally and interpret it to raise the strongest arguments it suggests. See

Erickson v. Pardus, 551 U.S. 89,94(2007); Sealed Plaintiffv. Sealed Defendant #7, 537 F.3d

185, 191-93(2d Cir. 2008). "This is especially true when dealing with pro se complaints

alleging civil rights violations." Weixel v. Ed. ofEduc. ofCity ofNew York,287 F.3d 138, 146

(2d Cir. 2002)(citing Weinstein v. Albright, 261 F.3d 127, 132(2d Cir. 2001))."^

         At the motion to dismiss stage, the court "is generally limited to the facts as presented

within the four comers ofthe complaint,to documents attached to the complaint, or to

documents incorporated within the complaint by reference." Williams, 440 F. App'x at 9

(quoting Taylor v. Vt. Dep't ofEduc., 313 F.3d 768, 776(2d Cir. 2002)). The court may also



'* The defendants argue that the plaintiff is not entitled to "special solicitude" because of his histoiy of
filing similar lawsuits against other eye care employers. (ECF No. 23 at 10.) It is true that the plaintiff
seems to specialize in this kind of litigation. Nevertheless, he is not an attorney, and should not be held to
the same standards as an attorney.
consider any "documents attached to the complaint as an exhibit or incorporated in it by

reference,... matters of which judicial notice may be taken, or... documents either in [the]

plaintiff['s] possession or of which plaintiff[] had knowledge and relied on in bringing suit," as

long as the plaintiff relied on the "terms and effect of a document in drafting the complaint."

Chambers^ 282 F.3d at 153 (citing Brass v. American Film Technologies, Inc., 987 F.2d 142, 150

(2d Cir. 1993)).

 II.    Retaliation Claims


        The plaintiff asserts retaliation claims under the FLSA and New York Wage Theft

Prevention Act(NYLL § 215), alleging that the defendants fired him in retaliation for his filing

ofan EEOC claim against Patino Eye Care. (Compl.                36-39,98-104.) The defendants argue

that the plaintiffs allegations are too vague and conclusory to support a retaliation claim under

federal or state law.^ For the following reasons, I deny the defendants' motion to dismiss the

plaintiffs retaliation claims(Counts VII, VIII, IX, X).

        Both the FLSA and NYLL make it unlawful to discharge an employee in retaliation for

engaging in protected activity. See 29 U.S.C. § 215(a)(3)(unlawful for employer to "discharge

or in any other manner discriminate against any employee because such employee has filed any

complaint or instituted or caused to be instituted any proceeding under [the FLSA]"); N.Y. Lab.

Law § 215(l)(a)(unla\vful for employer to "discharge, threaten, penalize, or in any other manner




^ The defendants also argue that the plaintiff cannot state a claim for retaliation where the retaliatory
conduct alleged is communication between the defendants and counsel for Woodside. (ECF No.23 at 16-
17.) However,the complaint alleges that the defendants terminated the plaintiff after reading the
plaintiffs EEOC claim, which if true, is clearly actionable conduct under the FLSA and NYLL. See
discussion infra.
discriminate or retaliate against any employee ... because such employee has made a complaint

to his or her employer ... that the employer has engaged in conduct that the employee, reasonably

and in good faith, believes violates [the NYLL]"). The standards for stating a claim for

retaliation under the FLSA and the New York Labor Law are similar, and require a plaintiffto

make a primafacie showing ofretaliation by pleading(1) participation in protected activity

known to the defendant;(2)an employment action disadvantaging the plaintiff; and (3)a causal

connection between the protected activity and the adverse employment action. Salazar v. Bowne

Realty Assocs., LLC.,796 F. Supp. 2d 378, 384(E.D.N.Y. 2011)(citing                  v. City ofNew

York, 626 F.3d 47(2d Cir. 2010)and Higueros v. New York State Catholic Health Plan, Inc.,

526 F.Supp.2d 342, 347(E.D.N.Y.2007)).

       A complaint alleging unlawful retaliation need not "plead every element of a prima facie

case," but rather must meet the plausibility standard established by Twombly and Iqhal. Bowen

V. Baldwin Union Free Sch. Dist., No. 15-CV-6829,2017 WL 4083553, at *7(E.D.N.Y. Aug.

23,2017), report and recommendation adopted. No. 15-CV-6829,2017 WL 4083573(E.D.N.Y.

Sept. 14,2017). The plaintiff is not required to produce evidence ofeach prima facie element,

but"must plead facts that indicate an ability to do so." Id. (quoting McManamon v. Shinseki,

No. 1 l-CV-7610, 2013 WL 3466863, at *4(S.D.N.Y. July 10,2013)).

       The plaintiff satisfies the first two elements ofretaliation; he alleges that he engaged in a

"protected activity" by filing an EEOC claim against Patino Eye Care before he was fired, and

that the defendants terminated his employment on November 15,2017. See Greathouse v. JHS

Security Inc., 784 F.3d 105,109(2d Cir. 2015)(defining protected activity to include any written

or oral complaint "sufficiently clear and detailed for a reasonable employer to understand it, in
light of both content and context, as an assertion of rights protected by the statute and a call for

their protection."(quoting Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1,14

(2011))); Manswell v. Heavenly Miracle Acad. Servs., Inc., No. 14-CV-7114,2017 WL 9487194,

at *9(E.D.N.Y. Aug. 23, 2017)("Complaining to a supervisor, whether formally or informally,

is considered protected activity, as is filing a complaint with the EEOC."),report and

recommendation adopted. No. 14-CV-7114, 2017 WL 4075180(E.D.N.Y. Sept. 14, 2017); 29

U.S.C. § 215(a)(3); N.Y. Lab. L. § 215(l)(a).

       The plaintiff also pleads enough facts to show a "causal connection" between his EEOC

claim and the defendants' decision to terminate his employment. Specifically, the plaintiff

alleges that Patino and Molina read and commented on his EEOC claim, at a meeting with the

plaintiff, and that they fired him the same day. (Compl.      36-39.) The timing ofthe plaintiffs

termination is sufficient to establish a "connection between the protected activity and the adverse

employment action" at this stage. Gorman-Bakos v. Cornell Co-op Extension ofSchenectady

Cty., 252 F.3d 545, 554(2d Cir. 2001)("The plaintiff can indirectly establish a causal connection

to support a retaliation claim by 'showing that the protected activity was closely followed in time

by the adverse [employment] action.'"(quoting Reed v. A. W. Lawrence & Co.,95 F.3d 1170,

1178(2d Cir. 1996))).

       The plaintiff has established a prima facie case of retaliation; therefore, the defendants'

motion to dismiss the plaintiffs retaliation claims under the FLSA and NYLL is denied.

III.   Overtime Claims


       Under both federal and New York law,employees who work more than 40 hours per

week must be compensated for any additional hours at a rate of at least one and a halftimes their
regular hourly wage. See 29 U.S.C. § 207(a)(1); 29 C.F.R. § 778.110(a); 12 N.Y.C.R.R. § 146-

1.4; see also Nakahata v. New York-Presbyterian Healthcare Sys., Inc., 723 F.3d 192,200(2d

Cir. 2013)(noting that the NYLL adopts the FLSA definition of overtime); Valdez v. H&S Rest.

Operations, Inc., 2016 WL 3079028, at *3(E.D.N.Y. Mar. 29,2016), adopted by,2016 WL

3087053(E.D.N.Y. May 27, 2016)("New York's Labor Law is the state analogue to the federal

FLSA. Although the Labor Law does not require a plaintiff to show either a nexus with

interstate commerce or that the employer has any minimum amount of annual sales, it otherwise

mirrors the FLSA in compensation provisions regarding overtime wages.")(internal citations

omitted).

       To plead a plausible FLSA overtime claim,the plaintiff must provide sufficient detail

about the length and frequency of his unpaid work to support a reasonable inference that he

worked more than forty hours in a given week. Nakahata, 723 F.3d at 201; Kuebel v. Black &

Decker Inc., 643 F.3d 352,362(2d Cir. 2011); see also Lundy v. Catholic Health Sys. ofLong

Island Inc., 711 F.3d 106, 114(2d Cir. 2013)("We conclude that in order to state a plausible

FLSA overtime claim, a plaintiff must sufficiently allege 40 hours of work in a given workweek

as well as some uncompensated time in excess ofthe 40 hours.").

       The plaintiff, whose employment lasted about two weeks, alleges that he worked "in

excess offorty(40)hours per workweek,""six days a week," and that Patino Eye Care "had a

policy and practice ofrefusing to pay overtime compensation." {See Compl.      32,71,72.) The

plaintiff does not specify how many hours in excess of40 that he worked per week, nor does he

include the times he came in and left work. {See id.) Without more,the complaint does not

allege a plausible claim for unpaid overtime under the FLSA or NYLL. See Nakahata, 723 F.3d

                                               8
at 201 (overtime claims which "raise[d] the possibility that Plaintiffs were undercompensated in

violation ofthe FLSA and NYLL"properly dismissed because plaintiffs "merely alleged that

they were not paid for overtime hours worked" without sufficient allegations that plaintiffs

worked more than forty hours in a given week); Dejesus v. HF Mgmt. Servs., LLC,726 F.3d 85,

89(2d Cir. 2013)(affirming dismissal of overtime claims because "complaint was devoid ofany

numbers to consider beyond those plucked from the statute... [it] alleged only that in "some or

all weeks"[the plaintiff] worked more than "forty hours" a week without being paid "1.5" times

her rate of compensation); see also Bowen, 2017 WL 4083553, at *5 (dismissing overtime claims

under FLSA and NYLL "despite the detail with which plaintiff describes his overtime work,"

because "plaintiff fails to aver the total hours typically worked in a week, or his scheduled start

time such that the court can calculate those hours"). The plaintiffs overtime claims. Counts I

and II, are dismissed without prejudice.

IV.     Discrimination Claims


        The plaintiff includes several claims under Title VII ofthe Civil Rights Act, the

Americans with Disabilities Act(ADA)and Age Discrimination in Employment Act(ADEA),

and the Genetic Information Nondiscrimination Act(GINA). For the reasons discussed below,

the plaintiff has failed to state a claim of discrimination under Title VII, the ADA,ADEA,or

GINA,and these claims are dismissed.

        As an initial matter, individuals cannot be held liable under Title VII, the ADEA or the

ADA. See Guerra v. Jones,421 F. App'x 15,17(2d Cir. 2011)("[D]ismissal ofthe Title VII

and ADEA claims against the individual Defendants was appropriate as neither statute subjects

individuals, even those with supervisory liability over the plaintiff, to personal liability.")(citing
Tomka v. Seller Corp.,66 F,3d 1295,1313(2d Cir. 1995)); Szewczykv. City ofNew York, No.

17-CV-01884,2018 WL 4688946, at *6(E.D.N.Y. Sept. 28,2018)("Individuals are not subject

to liability under Title VII, the ADA,and the ADEA.")(citations omitted). The plaintiff does

not specify against which defendants he is asserting these claims; to the extent that he means to

assert them against individual defendants Patino, Molina, and Dussan,those claims are

dismissed.


             a. Title VII and ADEA Claims

       Title VII makes it unlawful for an employer to "discriminate against any individual with

respect to his compensation, terms, conditions, or privileges ofemployment" because ofthe

individual's "race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2(a)(l). Under

the ADEA,an employer may not "discriminate against any individual... because ofsuch

individual's age." Boonmalert v. City ofNew York, 721 F. App'x 29,32(2d Cir. 2018)(citing 29

U.S.C. § 623 (a)(1)).

       To establish a prima facie case of discrimination under Title VII and the ADEA,a

plaintiff must show that "(1) he is a member of a protected class;(2)he was qualified for the

position he held;(3)he suffered an adverse employment action; and(4)the adverse action took

place under circumstances giving rise to an inference of discrimination." Ruiz v. Cnty. of

Rockland,609 F.3d 486,492(2d Cir. 2010)(internal citations omitted); Boonmalert, 721 F.

App'x at 32; see also Deberry v. Hosp., No. 12-CV-6251,2016 WL 3840673, at *5(E.D.N.Y.

July 12,2016), affd sub nom. DeBerry v. Brookdale Hosp. Med. Ctr., 699 F. App'x 72(2d Cir.

2017). A plaintiff alleging employment discrimination must assert a causal connection between

the discrimination and the plaintiffs protected characteristic; in other words,the plaintiff must

                                                 10
allege that the defendants discriminated against him "because of his race, gender, or other

protected characteristic. Williams,440 F. App'x at 9(citing Patane v. Clark, 508 F.3d 106,112

(2d Cir. 2007)).

       The plaintiff includes several claims under Title VII and the ADEA,and appears to allege

that the defendants discriminated against him, but he does not assert that is a member of a

protected class or that the defendants had discriminatory intent. Nor does the plaintiff include

his age in the complaint, or an allegation that the defendants knew his age. On these facts, I find

that the plaintiff has not adequately pled a discrimination claim under Title VII or the ADEA.

See, e.g., Williams,440 F. App'x at 9(finding plaintiff failed to meet burden on Title VII and

dismissing claim where "there simply is not enough [context] to plausibly suggest that the

comment was intended to have a racial sub-texf); Boonmalert, 721 F. App'x at 32-33("None of

the actions that form the basis of Boonmalert's complaint evidence differential treatment based

on age.").

             b. ADA Claims


       The ADA prohibits employment discrimination against a "qualified individual on the

basis of disability in regard to job application procedures,the hiring, advancement, or discharge

of employees, employee compensation,job training, and other terms, conditions, and privileges

of employment." 42 U.S.C.A. § 12112(a). The term "disability" means(A)a physical or mental

impairment that substantially limits one or more major life activities ofsuch individual;(B)a

record ofsuch an impairment; or(C)being regarded as having such an impairment. 42 U.S.C.A.

§ 12102(1).




                                                11
        The plaintiff does not allege that he has a disability or was perceived to have a disability.

There are no facts in the complaint that would allow the Court to assume, even under a liberal

pleading standard, that the plaintiff is a "covered person" imder the ADA. See 42 U.S.C.A.

§§ 12102,12112. Therefore, the plaintifffails to state a claim under the ADA. See, e.g.. White

V. Roosevelt Union Free Sch. Dist. Bd. ofEduc., No. 15-CV-1035,2017 WL 9485719, at *8

(E.D.N.Y. Dec. 20,2017), report and recommendation adopted, No. 15-CV-1035,2018 WL

620485(E.D.N.Y. Jan. 30, 2018).

           c. GINA Claims


       The GINA restricts the circumstances under which an employer may request or use

genetic information, including information about an individual's "genetic tests, the genetic tests

offamily members ofsuch individual, and the manifestation of a disease or disorder in family

members ofsuch individual." 42 U.S.C. § 2000ff(4)(A). The Act makes it imlawful for an

employer "to request, require, or purchase genetic information with respect to an employee or a

family member ofthe employee," 42 U.S.C. § 2000ff-l(b), or to discriminate against an

employee or prospective employee because of genetic information with respect to the employee,

id. § 2000ff-l(a). The plaintiff does not allege that the defendants took any kind of action related

to his genetic information, let alone discriminated against him as a result ofsuch information.

See Seek v. Info. Mgmt. Network, 697 F. App'x 33, 34(2d Cir. 2017)(holding district court

properly dismissed GINA claim because Seek did not allege discrimination based on his genetic

information). These claims are dismissed.




                                                 12
 V.    Claims Pursuant to the Second Restatement of Torts

       The plaintiff alleges several claims pursuant to the Restatement(Second)of Torts:

invasion of privacy(Counts XIII, XIV,XV,XVI), intentional infliction ofemotional distress

(Count XVII), and intentional interference with an employment contract(Counts XVIII and

XIX). All ofthese claims are dismissed because the Restatement of Torts is not a law upon

which the plaintiff can base a lawsuit. In any event, as explained below,the plaintiff fails to

allege viable causes of action.

           a. Invasion ofPrivacy

       New York law recognizes only "a limited statutory right of privacy" under New York

Civil Rights Law §§ 50 and 51. Arrington v. New York Times Co.^ 55 N.Y.2d 433,439(1982);

see also Shields v. Gross, 58 N.Y.2d 338,344,(1983)("Historically, New York common law did

not recognize a cause of action for invasion of privacy"). Civil Rights Law §§50 and 51 "were

drafted narrowly to encompass only the commercial use of an individual's name or likeness and

no more." Arrington,55 N.Y.2d at 439. A plaintiff complaining ofinvasion of privacy must

prove:(1)use of plaintiffs name, portrait, picture or voice(2)for advertising purposes or for the

purposes oftrade(3) without consent and(4) within the state ofNew York. Lohan v. Take-Two

Interactive Software, Inc., 31 N.Y.3d 111, 120(2018)(internal citations omitted). Because the

plaintiff does not allege any ofthese elements, his invasion of privacy claims(Counts XIII, XIV,

XV and XVI)must be dismissed.

           b. Intentional Infliction of Emotional Distress


       Intentional infliction ofemotional distress has four elements: "(i) extreme and outrageous

conduct;(ii) intent to cause, or disregard ofa substantial probability of causing, severe emotional

                                                13
distress;(iii) a causal connection between the conduct and injury; and (iv)severe emotional

distress." Greenaway v. Cty. ofNassau,97 F. Supp. 3d 225,239-40(E.D.N.Y. 2015)(quoting

Howell V. NY. Post Co., Inc., 81 N.Y.2d 115 (1993)). The "extreme and outrageous conduct"

must"go beyond all possible bounds of decency" and be "atrocious, and utterly intolerable in a

civilized community." Greenaway,97 F. Supp. 3d at 239-40 (internal citations omitted).

       New York courts are particularly reluctant to find that conduct in connection with

employment discrimination claims is sufficiently extreme or outrageous "absent a deliberate and

malicious campaign against the plaintiff." Robles v. Cox & Co., 841 F. Supp. 2d 615,631

(E.D.N.Y. 2012)(collecting cases). Where the conduct alleged is not sufficiently outrageous as

a matter oflaw,the Court may dismiss the claim before discovery takes place. Robles, 841 F.

Supp. 2d at 631 ("Accepting as true that the Defendant unlawfully fired the Plaintiff based on her

age and in retaliation for her filing ofthe 1999 lawsuit, the Court finds that these allegations are

insufficient to meet the threshold for extreme and outrageous conduct necessary to sustain a

claim for intentional infliction of emotion distress."); Stuto, 164 F.3d at 827(affirming dismissal

ofIIED claim on a Rule 12(b)(6) motion where plaintiff failed to allege conduct that was

sufficiently extreme and outrageous).

       The plaintiffs claims about the defendants' conduct, even iftrue, are not "extreme and

outrageous," and do not meet the threshold for intentional infliction of emotional distress under

New York law; therefore. Count XVII is dismissed for failure to state a claim,

           c. Intentional Interference with Employment Contract

       To establish a claim for tortious interference with a contract under New York law, a

plaintiff must allege(1)the existence of a valid contract with a third party;(2)defendant's

                                                 14
knowledge ofthat contract;(3)defendant's intentional and improper procuring of a breach, and

(4)damages. Kirch v. Liberty Media Corp.^ 449 F.3d 388, 401 (2d Cir. 2006)(citing Lama

Holding Co. v. Smith Barney,88 N.Y.2d 413(1996)); Barbagallo v. Marcum LLP,820 F. Supp.

2d 429,444(E.D.N.Y. 2011). The plaintiff does not allege that he had an employment contract

with Patino Eye Care or a contract with a third party. Nor does he allege that any ofthe

defendants knew of or intentionally breached a contract. Therefore, the complaint fails to state a

claim for tortious interference with a contract and Counts XVIII and XIX must be dismissed.

VI.    Other NYLL Claims


       The plaintiff alleges that the defendants violated NYLL § 195 and 162 by failing to

a) provide him with a wage notice at the time he was hired, b)issue him a paystub, c) maintain

records, and d) provide a meal break. The defendants move to dismiss the first two claims on the

basis that the defendants did issue the plaintiff a paystub and the latter two claims for failure to

state a claim. For the reasons below,I deny the defendants' motion to dismiss the plaintiffs

claim for failure to provide a wage notice and paystub, and grant their motion to dismiss the

plaintiffs claims for failure to maintain records and provide a meal break,

           a. Failure to Provide Wage Notice

       Under the NYLL § 195(l)(a), an employer must provide wage and hour notices

informing employees ofthe rate and basis of pay, and other pertinent information. N.Y. Lab.

Law § 195(l)(a); Bustamente v. Uno Cafe & Billiards Inc., No. 15-CV-04192,2018 WL

2349507, at *2(E.D.N.Y. May 23, 2018). Whenever an employer provides the notice to an

employee,"the employer shall obtain from the employee a signed and dated written

acknowledgment...ofreceipt ofthis notice, which the employer shall preserve and maintain for

                                                  15
six years." Rodriguez v. Ridge Pizza Inc., No. 16-CV-00254,2018 WL 1335358, at *9

(E.D.N.Y. Mar. 15, 2018)(quoting NYLL § 195(l)(a)). An employee who does not receive such

notice is entitled to damages of$50 per day, up to a total of$5,000. N.Y. Lab. Law § 198(l-b).

        According to the plaintiff, the defendants never provided him with a wage notice as

required by NYLL § 195(l)(a). (Compl.           87-88.) At this stage, the plaintiffs allegation is

sufficient to state a claim for a violation ofNYLL § 195(l)(a).^ See Rodriguez, 2018 WL

1335358, at *9. Therefore, the defendants' motion to dismiss Count IV is denied,

            b. Paystub Violation

        NYLL § 195(3)requires employers to "furnish each employee with a statement with

every payment of wages," listing detailed information including "the dates of work covered by

that payment of wages; name ofemployee; name ofemployer; address and phone number of

employer; rate or rates of pay and basis thereof...gross wages; deductions; allowances...and net

wages." Ifthe plaintiff succeeds on a claim for failure to provide a paystub, he is entitled to

"two hundred fifty dollars for each work day that the violations occurred or continue to occur,

but not to exceed a total offive thousand dollars, together with costs and reasonable attorney's

fees." N.Y. Lab. Law § 198(l-d).

        According to the plaintiff, the defendants never provided him with a paystub as required

by NYLL § 195(3). (Compl.          41-42, 89-90.) The plaintiffs allegations are sufficient to




^ The defendants may very well have an affirmative defense to the plaintiffs claim under NYLL § 198(1-
b), but the Court cannot dismiss a claim based on an affirmative defense. See, e.g., Marin v. Apple-Metro,
Inc., No. 12-CV-5274,2017 WL 4950009, at *17(E.D.NY. Oct. 4,2017)(considering affirmative
defense in NYLL § 198(l-b) on summary judgment).

                                                   16
plausibly state a claim for a violation of NYLL § 195(3)7 Therefore,the defendants' motion to

dismiss Count IV is denied.


            c. Record-Keeping Violation and Failure to Provide Meal Period

        The plaintiff asserts claims under NYLL § 195(4),for failing to maintain records, and

NYLL § 162,for failing to provide the plaintiff a meal break (Counts V and VI). NYLL

§ 195(4)requires employers "to establish, maintain and preserve for not less than six

years...payroll records showing for each week worked the hours worked,the rate or rates of pay

and basis thereof...gross wages, deductions...and net wages for each employee." NYLL

§ 162(2) provides that "[a]n employee who works a shift of more than six hours which extends

over the noon day meal period is entitled to at least thirty minutes off within that period for the

meal period."

        The plaintiffs claims that the defendants violated NYLL §§ 195(4) and 162(Counts V

and VI)fail as a matter oflaw because no there is no private right of action under either statute.

See Carter V. Tuttnaeur U.S.A. Co., No. 2:13-CV-679,78 F. Supp. 3d 564, 571 (E.D.N.Y.

January 12,2015)("However,nothing in the NYLL authorizes an independent cause ofaction

based on a violation of§ 195(4)."); Nil/ v. City ofN.Y., 136 F. Supp. 3d 304, 351 (E.D.N.Y.

2015)(collecting cases holding no right of action under § 162); Awan v. Durrani, No. 14-CV-




^ The defendants provided the Court with a paystub dated November 16, 2017,attached to the Patino
Affirmation. (EOF No.24 at 8.) However,the plaintiff disputes the accuracy ofthe paystub {see EOF
No.29 at 3)and did not rely on it in drafting the complaint; therefore, I cannot hold that it is akin to a
"contract[s] or other legal document[s] containing obligations upon which the plaintiffs complaint stands
or falls" and rely on it in deciding this motion. See Global Network Commc'ns. Inc. v. City ofN.Y.,458
F.3d 150, 157(2d Cir. 2006); Chambers,282 F.3d at 153.

                                                    17
4562,2015 WL 4000139,*9 n.l2(E.D.N.Y. July 1,2015). Therefore, Counts V and VI are

dismissed.


VIL     Claims against Dussan

        While Dussan is not specifically named in any ofthe counts ofthe complaint, the plaintiff

seems to allege that Dussan "interfere[d] with Plaintiffs employment" at Patino Eye Care,

"agreed to assist opposing counsel with [Woodside] to help damage, discriminate, harass and

discredit Plaintiff during his FLSA proceeding" by serving as a witness in that action, and

invaded the plaintiffs privacy. (Compl.     46-50.)

        Even judged by the more lenient standard applied to pro se litigants, the complaint does

not state any viable causes ofaction against Dussan. Agreeing to be a witness in a litigation does

not give rise to a claim, and as discussed above. New York law does not recognize a right of

action for invasion of privacy in this context. The plaintiffs allegation that Dussan "interfered

with his employment" in general is the type of'"naked assertion' devoid of'further factual

enhancement'" that does not state a valid claim. See Iqbal, 556 U.S. at 678(quoting Twombly,

550 U.S. at 557). Therefore, to the extent the complaint states any claims against Dussan,they

are dismissed. See Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362, 363-64

(2d Cir. 2000)(district court has the inherent power to dismiss a case sua sponte if it determines

that the action is frivolous).

                                         CONCLUSION


        For the reasons stated above, I grant the defendants' motion to dismiss Counts I, II, V,

VI, and XI through XX,and all claims asserted against Dussan. I deny the defendants' motion to




                                                18
dismiss the plaintiffs claims of retaliation (Counts VII, VIII, IX, and X), and for failure to

provide a wage notice (Count III) and paystub (Count IV).

SO ORDERED.


Dated: Brooklyn, New York
       January 3, 2018




                                                         s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                      United States District Judge




                                                 19
